Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

The applicant’s amendment of 06/30/2021 necessitated a new ground of rejection as follows below:

Double Patenting

           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
           A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
            Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

* Claims 21-27, 29-37 and 39-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 7-29 of Shimamura et al. (U.S. Pat. 10,093,105) and over claims 1-23 of Shimamura et al. (US Pat. 10,618,300) in view of Osakabe (US Pat. 9,475,298).

          Shimamura et al. (U.S. Pat. 10,093,105) and Shimamura et al. (US Pat. 10,618,300)  disclose the basic features of claims 1-5 and 7-29  and  claims 1-23 respectively but do not disclose a liquid storage container that includes a plurality of the chambers capable of storing a plurality of types of liquids, and a plurality of the supply ports for supplying liquids to the plurality of chambers, respectively, and the cover member includes a plurality of the cover members corresponding to the plurality of supply ports, respectively.

          Osakabe (US Pat. 9,475,298) discloses in Figures 1A-1B and 3 a liquid consuming apparatus comprising a liquid storage container (100)includes a plurality of the chambers (40) capable of storing a plurality of types of liquids (color inks), and a plurality of the supply ports (5) for supplying liquids to the plurality of chambers (40), respectively, and the cover member (6)includes a plurality of the cover members (6) corresponding to the plurality of supply ports (50), respectively.

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Osakabe in the Shimamura et al.’s liquid ejection apparatus for the purpose of effectively supplying color inks from ink tanks to printheads.

Response to Applicant’s Arguments

The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over Osakabe reference.  

Allowable Subject Matter
          
         Claims 41-42 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid ejection apparatus comprising a main body 
         Claim 43 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid ejection apparatus comprising a main body with a container cover on a side of a first surface that covers the plurality of the chambers so as to be visible from outside with the liquid storage container incorporated inside; wherein the support part is located on a side of a second surface, which is a back surface of the first surface of the main body, with respect to the pinch part, and the pinch part protrudes toward the side of the first surface in the combination as claimed.

CONCLUSION

          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853